IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-60109
                        Conference Calendar



JERRY LYNN YOUNG,

                                         Plaintiff-Appellant,


versus

CHRISTINE HOUSTON,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 4:94-CV-261 BD
                        - - - - - - - - - -
                          August 15, 1997
Before KING, HIGGINBOTHAM, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Jerry Lynn Young, Mississippi inmate # 49329, appeals the

dismissal of his civil rights complaint, arguing that the

district court erred by concluding that the defendant did not

incorrectly determine his parole eligibility.   A review of the

complaint reveals that Young has failed to allege the violation

of a constitutionally protected liberty interest.      See Luken v.

Scott, 71 F.3d 192, 193 (5th Cir. 1995), cert. denied, 116 S. Ct.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-60109
                              - 2 -

1690 (1996); Irving v. Thigpen, 732 F.2d 1215, 1217-18 (5th Cir.

1984); Sandin v. Conner, 115 S. Ct. 2293, 2300 (1995).

Accordingly, we AFFIRM on that basis.    See Sojourner T. v.

Edwards, 974 F.2d 27, 30 (5th Cir. 1992)(permitting affirmance of

judgment on any basis supported by the record).

     AFFIRMED.